           Case 3:19-sw-00099-DJN Document 1 Filed 03/13/19 Page 1 of 18 PageID# 1
AO 106(Rcv. 04/10) Application fora Search Warrant
                                                                                                                       1    L           n\


                                     United States District Court                                                      mar I 3
                                                                                                                                        J
                                                                    for the
                                                                                                               CLERK, U.S. DISTRICT COURT
                                                         Eastem District of Virginia                                   RICHMOND, VA


             In ihe Matter of the Search of
         (Briefly describe the property to be searched
          or ideiUify the person by name and address)                           Case No. 3:198                Under Seai
 Two Electronic Devices identified in Attachment A and
 iocated at 300 Arboretum Place Suite 500, Richmond,
                            VA 23236

                                            APPLICATION FOR A SEARCH WARRANT

          I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prppenv to be searched and sive its ipcQtion):. ,
 See Attacnment A, incorporafea herein by reference.


located in the              Eastem                District of            Virginia            ,there is now concealed (identify the
person or describe the property to be seized)'.
 See Attachment B, Incorporated herein by reference.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more)'.
                isT evidence of a crime;
                sTcontraband, fruits of crime, or other items illegally possessed;
                sT property designed for use, intended for use, or used in committing a crime;
                 □ a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:

             Coc/e Section                                                      Offense Description
        18, U.S,C.§656                             Theft, embezzlement, or misapplication by bank officer or employee
        18, U.S.C.§472                             Uttering counterfeit obligations or securities


          The application is based on these facts:
        See Attached Affidavit, incorporated herein by reference.


           sf Continued on the attached sheet.
           □ Delayed notice of     _ days (give exact ending date if more than 30 days: _                              ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                    ^       Applicant's signature

                                                                                         Kyle Temple, Special Agent
                                                                                            Printed itome a/id title

Sworn to before me and signed in my presence.                                                    M
                                                                                       David J.Novak
Date:                                                                                  United Statas Magi^te Judge
                                                                                              Judge's signature

City and state: Richmond, VA                                                  David J. Novak, United States Magistrate Judge
                                                                                            Printed name and liiie
Case 3:19-sw-00099-DJN Document 1 Filed 03/13/19 Page 2 of 18 PageID# 2
Case 3:19-sw-00099-DJN Document 1 Filed 03/13/19 Page 3 of 18 PageID# 3
Case 3:19-sw-00099-DJN Document 1 Filed 03/13/19 Page 4 of 18 PageID# 4
Case 3:19-sw-00099-DJN Document 1 Filed 03/13/19 Page 5 of 18 PageID# 5
Case 3:19-sw-00099-DJN Document 1 Filed 03/13/19 Page 6 of 18 PageID# 6
Case 3:19-sw-00099-DJN Document 1 Filed 03/13/19 Page 7 of 18 PageID# 7
Case 3:19-sw-00099-DJN Document 1 Filed 03/13/19 Page 8 of 18 PageID# 8
Case 3:19-sw-00099-DJN Document 1 Filed 03/13/19 Page 9 of 18 PageID# 9
Case 3:19-sw-00099-DJN Document 1 Filed 03/13/19 Page 10 of 18 PageID# 10
Case 3:19-sw-00099-DJN Document 1 Filed 03/13/19 Page 11 of 18 PageID# 11
Case 3:19-sw-00099-DJN Document 1 Filed 03/13/19 Page 12 of 18 PageID# 12
Case 3:19-sw-00099-DJN Document 1 Filed 03/13/19 Page 13 of 18 PageID# 13
Case 3:19-sw-00099-DJN Document 1 Filed 03/13/19 Page 14 of 18 PageID# 14
Case 3:19-sw-00099-DJN Document 1 Filed 03/13/19 Page 15 of 18 PageID# 15
Case 3:19-sw-00099-DJN Document 1 Filed 03/13/19 Page 16 of 18 PageID# 16
Case 3:19-sw-00099-DJN Document 1 Filed 03/13/19 Page 17 of 18 PageID# 17
Case 3:19-sw-00099-DJN Document 1 Filed 03/13/19 Page 18 of 18 PageID# 18
